Citation Nr: 0944824	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-17 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971 and from September 2001 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  By decision in January 2009, the 
Board found that there was new and material evidence, and 
reopened the claim.  In addition, the Board remanded the 
claim for additional development of the record.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The service treatment records from his initial period of 
active duty are negative for complaints or findings of 
hearing loss.

2.  The Veteran's bilateral hearing loss was initially 
documented many years after his first period of service, and 
there is no competent medical evidence linking it to service 
or a service-connected disability.

3.  Bilateral hearing loss was noted on the September 1991 
service entrance examination and there is no evidence of an 
increase in severity during service. 


CONCLUSIONS OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred or aggravated, nor is bilateral hearing loss 

proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a June 2006 letter, issued prior to the rating decision on 
appeal, and in an February 2008 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  These letters, as well as an April 2009 
letter, also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, medical records from his service in the 
Reserves, private and VA medical records, VA examination 
reports, and the Veteran's hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be 
established for disability which is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009).  

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Veteran has been granted service connection for bilateral 
tympanic membrane perforation (evaluated as noncompensable), 
and for tinnitus (evaluated as 10 percent disabling).

The Veteran asserts that he was a gunner's mate in service 
and was exposed to extremely loud noise.  He claims that 
after a firing exercise, he had blood come out of each ear 
and that he was treated in sick bay.  He maintains that his 
hearing returned after a few days.  He argues that a private 
physician told him that his hearing loss was from the guns 
exploding.

The initial question is whether the Veteran's current 
bilateral hearing loss had its onset during his first period 
of active duty.  The evidence supporting the Veteran's claim 
includes the service treatment records and some of the 
medical evidence of record.  The service treatment records 
reveal that the Veteran was on a gun mount in November 1970.  
He had bleeding from his left ear.  An examination disclosed 
a perforation of the tympanic membranes.  

During a VA general medical examination in October 1983, the 
Veteran related he had sustained a bilateral tympanic 
membrane rupture when on a gun firing exercise in service.  

On VA examination in November 1983, the Veteran related his 
wife had noticed a hearing loss.  Following an audiometric 
test, the diagnoses were normal hearing in the right ear in 
the speech range with a drop in the high tones due to a mild 
sensorineural hearing loss, and a sensorineural hearing loss 
in the left ear.  

Additional medical records, including two VA examinations, 
confirm that the Veteran has a hearing loss in each ear.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Although, as noted above, the Veteran suffered 
perforations of each tympanic membrane, the service treatment 
records are negative for complaints or findings of a hearing 
loss in either ear.  An audiogram on the separation 
examination in September 1971 showed that the hearing 
threshold levels in decibels were 20, 15, 10, 10 and 10, at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 10, 10, 10 and 10.  

The Board notes that the initial indication of a hearing loss 
was on the VA examination in 1983.  The Board observes that 
the Veteran indicated his spouse had noticed a hearing loss 
only three years earlier.  When examined by the VA in March 
2008, the Veteran related his in-service acoustic trauma.  
Following the examination, the diagnosis was that the Veteran 
had a mild to severe bilateral sensorineural hearing loss.  
The examiner noted that a review of the service treatment 
records demonstrated that the Veteran's hearing was within 
normal limits at separation.  She added that a study by the 
Institute of Medicine found no scientific basis for hearing 
normal at discharge and delayed or late onset noise-induced 
hearing loss being causally attributable to military noise 
exposure several years later.  She recognized that the 
Veteran had sustained tympanic membrane perforations, but if 
this were to have caused a permanent hearing loss, it would 
have been found at discharge.  The examiner observed that a 
perforation of the tympanic membrane does not necessarily 
result in significant threshold shifts.  Thus, in her 
opinion, the current bilateral hearing loss was not related 
to the service-connected tympanic membrane perforations.  
Moreover, she noted that no condition exists which might 
cause a change in hearing threshold levels.

Similarly, following a May 2009 VA examination, the examiner 
opined that due to the Veteran's documented normal hearing at 
the time of his discharge in 1971, it was her opinion that 
his hearing loss was not due to or caused by military noise 
exposure.  In addition, there is no evidence suggesting the 
Veteran's hearing loss is aggravated by his service connected 
disabilities.  In this regard, his tinnitus has been noted to 
be only occasional, and his tympanic membranes are not 
currently perforated.  Moreover, as noted above the 2008 VA 
examiner concluded that there was no current condition that 
would cause a threshold shift (i.e. worsening) in the 
Veteran's hearing loss.  

It must still be determined if the Veteran's bilateral 
hearing loss increased in severity during his second period 
of active duty.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 C.F.R. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2008); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

An audiometric test for the Reserves in September 1996 
disclosed that the hearing threshold levels in decibels in 
the right ear were 35, 20, 50, 60 and 60, at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 30, 25, 40, 65 and 65.  

It is not disputed that the Veteran had a bilateral hearing 
loss prior to his second period of service.  The Board notes 
that on the service entrance examination in September 2001, 
the examiner noted that the Veteran had bilateral hearing 
loss and that he wore hearing aids.  Thus, as the condition 
was "noted" on entrance examination, 38 U.S.C.A. § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  See Wagner, supra.  Other than the entrance 
examination, there are no service treatment records from the 
Veteran's second period of service reflecting complaints 
involving his hearing.  

The initial audiometric test conducted following the 
Veteran's June 2002 discharge was in September 2003.  That 
test revealed that the hearing threshold levels in decibels 
in the right ear were 15, 20, 55, 55 and 60, at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 30, 25, 60, 65 and 70.  

The Veteran was afforded a VA audiological examination in May 
2009.  The examiner noted that she was unable to locate an 
audiometric test at the time of his separation in June 2002.  
She did review an examination in September 1996, and noted 
that it demonstrated a mild to moderate-severe bilateral 
hearing loss.  She commented that without the complete 
audiological records from the Veteran's second period of 
service, it was difficult to determine the possibility of 
aggravation of an existing hearing loss, and was, therefore, 
unable to render an opinion.  

As noted above, the Veteran's hearing loss was noted on his 
entrance on active duty in September 1991.  There are no 
complaints or findings of worsening of hearing loss during 
his second period of active duty.  No further testing was 
conducted until more than a year following his June 2002 
discharge, at which time his audiometric tests revealed 
similar findings as those conducted in September 1996.  
Moreover, the VA examiner, following review of the file, was 
unable to find enough positive evidence to conclude the 
hearing loss was aggravated by service.  In short, there is 
simply no evidence establishing that the Veteran's pre-
existing hearing loss underwent an increase in severity 
during his 1991 to 1992 period of active duty.  Thus, the 
presumption of aggravation does not attach.  Accordingly, the 
Board finds that a bilateral hearing loss existed prior to 
his second period of service, and was not aggravated therein.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's hearing loss arose during service 
or within one year following discharge from service, was 
caused by service, was aggravated by service, or was caused 
or aggravated by a service connected condition.  Thus, the 
claim for service connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


